Citation Nr: 1702664	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee degenerative joint disease. 

2.  Entitlement to service connection for left knee degenerative joint disease, to include on a secondary basis.

3.  Entitlement to service connection for bilateral ankle disability, to include on a secondary basis.

4.  Entitlement to service connection for sciatica/neuralgia of the lower extremities, claimed as numbness/swelling of the lower extremities, to include on a secondary basis.

5.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to a rating in excess of 10 percent for right knee lateral instability.

7.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

8.  Entitlement to a rating in excess of 10 percent for chronic headaches.

9.  Entitlement to a compensable rating for laceration and ganglion cyst excision scars of the left hand.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2016 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

The issues of entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, entitlement to a rating in excess of 10 percent for right knee lateral instability, entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, entitlement to a compensable rating for laceration and ganglion cyst excision scars of the left hand, and entitlement to service connection for left knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2003 rating decision denied service connection for left knee disability; the Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the January 2003 decision.

2.  Evidence received since the January 2003 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.

3.  The Veteran does not have a bilateral ankle disability. 

4.  The Veteran has bilateral lower extremity sciatica/neuralgia which is caused by his service-connected degenerative disc disease of the lumbar spine.  

5.  For the time period prior to November 14, 2016 the Veteran's chronic headaches have been manifested by characteristic prostrating attacks averaging one in two months over the last several months; the preponderance of the evidence shows that the disability is not manifested by monthly prostrating attacks.

6.  In giving the Veteran the benefit of the doubt, for the time period beginning November 14, 2016, the Veteran's chronic headaches have been manifested by prolonged, completely debilitating prostrating attacks productive of severe economic inadaptability.




CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2002).

2.  Some of the evidence received since the January 2003 denial is new and material, and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  A bilateral ankle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 5107 (2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.310 (2016).

4.  Bilateral lower extremity sciatica/neuralgia is proximately due to or the result of the Veteran's service-connected lumbar spine degenerative disc disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2016).  

5.  The criteria for a disability rating in excess of 10 percent for chronic headaches for the time period prior to November 14, 2016 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.20, 4.124a, Diagnostic Code 8100 (2016).

6.  The criteria for a disability rating of 50 percent for chronic headaches are met for the time period beginning November 14, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.20, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the claim to reopen the previously denied claim of entitlement to service connection for a left knee disability and the claim of entitlement to service connection for bilateral lower extremity sciatica/neuralgia are granted in this decision, no further discussion with regard to the duties to notify and assist is needed with respect to these claims.

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A January 2010 letter satisfied the duty to notify provisions.  The letter also included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating and it was sent prior to the initial unfavorable decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the duty to assist, the Board notes that the Veteran's service treatment records and post-service medical records have been obtained.  There is no indication that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  

VA examinations were conducted in January 2011.  The record does not reflect that the examinations are inadequate for rating purposes.  The examination reports are adequate because the examinations were based on examination of the Veteran, to include discussion of his complaints and symptoms, and the medical opinions contain an adequate rationale predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100 (2016). 

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran contends that he is entitled to service connection for a left knee disability because it is due to his service-connected right knee disability.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claim. 

The Board notes that in January 2003 the RO denied service connection for a left knee disability in part because a current left knee disability was not shown by the evidence of record.  The Veteran did not file a timely appeal with respect to the January 2003 rating action, nor was new and material evidence received within one year of the January 2003 rating action.  Therefore, the January 2003 rating action is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2002).

The evidence received since the January 2003 Board decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  For example, a September 2016 VA treatment record reflects a diagnosis of osteoarthritis of the left knee.  This new evidence addresses the reason for the previous denial; that is, a diagnosis, and as such, it raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for disability which is proximately due to, the result, or permanently aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

i. Bilateral Ankle Disability

The Veteran contends that service connection is warranted for a bilateral ankle disability because it is due to his service-connected right knee disability.

The service treatment records reflect no complaints or findings with respect to the right ankle.  An August 1982 service treatment record notes that the Veteran hurt his left ankle six days earlier.  No diagnosis was rendered.  No further complaints or treatment is noted and the service separation is negative for ankle complaints or findings.

The evidence reflects that at the January 2011 VA examination the Veteran reported that his ankles have been swelling intermittently.  He will put a topical agent on the ankles and the swelling will be gone by morning.  The Veteran also reported instability, pain, stiffness, weakness, and decreased speed of the ankle joints.  X-ray studies and physical examination of the ankles were normal.  Specifically, on examination there was no objective evidence of painful motion or pain after repetitive motion, and no limitation of motion of the ankles.  No ankle diagnosis was rendered.  It was expressly noted by the examiner that a bilateral ankle condition was not found.  No other post-service medial evidence reflects a diagnosis of any bilateral ankle disability.  

While the Veteran has clearly complained of ankle pain, swelling and other symptoms, the medical evidence does not reflect any current ankle disability, and as previously noted, there is no medical evidence of objective pain on motion of the ankles.  Because the January 2011 VA examiner based this conclusion on examination findings and accurate review of the evidence of record, the opinion is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  

In sum, the medical evidence reflects that there is no current disability of the ankles.  However, the Board must also consider the lay evidence on this question.  When asked during the Board hearing about his ankles, the Veteran reported that he has ankle pain and stiffness in the morning; he related his ankle symptoms to his overcompensating for his right knee disability.  He also reported that he told his VA doctors about his ankle problems but that no X-rays were taken.  Further, his testimony essentially reflects that he was not under the impression that any diagnosis had yet been made about his ankles.  The Board notes that entitlement to compensation under the pertinent statute and regulation requires that a claimant prove the existence of a current disability and that it has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  To the extent that the Veteran has suggested that he has a current bilateral ankle disability, the Board finds that this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In addition, the mere reporting of symptoms, whether pain or otherwise, does not necessarily warrant a finding that a veteran has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required.  See also Joyner v. McDonald, 766 F.3d 1393, 1396, n.1 (Fed. Cir. 2014); Sanchez-Benitez, 259 F.3d at 1361.  As previously noted, the service and post-service treatment records do not show any bilateral ankle disability and the Veteran is not contending that any current ankle disability is related to an injury or disease during service or an injury or disease post-service.  Moreover, the evidence does not show any underlying ankle disease or injury.  Based on the foregoing, the Board finds that evidence does not establish that the Veteran has a current bilateral ankle disability.  Thus, the claim does not satisfy this element necessary for service connection, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (providing that the absence of any one element will result in denial of service connection). 

As such, the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral ankle disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ii. Bilateral Lower Extremity Sciatica/Neuralgia

The Veteran claims that service connection is warranted for what he has called swelling and numbness of the lower extremities.

In a July 2011 addendum opinion, a VA examiner indicates that the Veteran has peripheral neuropathy of the lower extremities, and not radiculopathy or sciatica, and as such, it is not related to his service-connected lumbar spine degenerative disc disease.  The VA examiner opined that although previous VA examiners had felt that the intermittent bilateral lower extremity numbness and swelling suggested a spinal stenosis condition, the lumbar spine MRI did not support a diagnosis of spinal stenosis.  As such, the July 2011 VA examiner opined that the Veteran's intermittent numbness and swelling of the lower extremities is less likely than not related to the degenerative disc disease of the lumbar spine.  However, a second July 2011 addendum report, issued by the same VA examiner the next day, notes that MRI of the lumbar spine revealed moderate central canal stenosis at L5-S1 which could possibly represent a cause for the Veteran's intermittent symptoms, but it is not responsible for the peripheral neuropathy.  

In November 2016 the Veteran submitted a private DBQ and medical opinion which finds that he is diagnosed with bilateral lower extremity sciatica/neuralgia which is caused by his service-connected lumbar spine degenerative disc disease.  The private physician explained that the Veteran's mild disc height reduction at L4-5 and moderate disc height reduction at L5-S1, as well as physical examination of the Veteran, support a finding of sciatic/neuralgia.  The private physician attached a medical journal article which generally supports the stated opinion.

In giving the Veteran the benefit of the doubt, the Board finds that service connection for bilateral lower extremity sciatica/neuralgia is warranted based upon the private medical opinion and the second VA addendum opinion.  The opinions are in favor of the Veteran's claim and are supported by the medical evidence of record and medical literature.  Therefore, service connection for bilateral lower extremity sciatica/neuralgia is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

The Veteran's statements describing observable symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2016).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Here, the Veteran contends that his service-connected chronic headaches warrant a higher rating than the currently assigned 10 percent rating.

The Veteran's migraine headaches have been rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran was afforded a VA examination in January 2011.  The Veteran reported that he has had three severe headaches in the past year.  These severe headaches lasted two to three days each.  (A severe headache was described as one that hurts so much that touching the hair on his head is painful.)  He takes Advil, Tylenol, and aspirin as needed for pain.  His headaches generally occur less than once every two months and they last one to two days each.  The headaches were described as not prostrating; ordinary activity is possible during a headache.  The diagnosis was chronic cephalgia, causing chronic headaches.  The examiner opined that the headaches have no effect on employment/occupation or usual daily activities.  It was noted that the Veteran is self-employed as a tax practitioner.  The employment is seasonal (from January to June) and he has been doing this work for the past 10 to 20 years.  

A December 2013 VA treatment record reflects that the Veteran reported occasional headaches.  

An October 2014 VA treatment record notes that the Veteran denied having a headache.  

In November 2016 the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by a private physician regarding his headaches.  The November 14, 2016 DBQ report reflects that the Veteran reported headache pain that is pulsating, throbbing, and localized on the side of the head.  The pain is worse with physical activity, and there is left side parieto-frontal junction throbbing.  It was also reported that he experiences sensitivity to light and sound.  The headaches typically last one to two days and he takes aspirin and Celebrex.  It was noted that the Veteran has characteristic prostrating attacks of migraine headache pain more than once a month.  He also was noted to have very frequent prostrating and prolonged attacks of migraine headache pain.  When he has a migraine flare-up he is unable to function; he must stop all activities and retreat to a quiet, dark room.  He averages two bad migraines a week.  

On reviewing the evidence the Board finds that for the time period prior to November 14, 2016 the Veteran's service-connected chronic headaches do not warrant a rating in excess of 10 percent.  In this regard, the evidence for this time period does not show that there are characteristic prostrating attacks occurring on average once a month over the last several months.  For example, the January 2011 VA examination report reflects no prostrating attacks whatsoever.  It reflects severe headaches three times a year and other headaches less than once every two months.  As such, a rating in excess of 10 percent is not warranted for the Veteran's chronic headaches prior to November 14, 2016.

However, as of November 14, 2016, the Board finds that the evidence is approximately evenly balanced as to whether Veteran's migraine headaches more closely approximate the criteria for a 50 percent rating under Diagnostic Code 8100.  The Board finds credible and probative evidence that as of the November 14, 2016 DBQ report the Veteran has experienced frequent prostrating headaches with prolonged attacks that are productive of severe economic inability.  In this regard, the November 2016 private DBQ examination reflects that the Veteran reported suffering from weekly headaches.  The Veteran indicated that he has two bad headaches a week.  A bad headache is characterized as one in which he must stop all activities and retreat to a quiet dark room.  The headaches were noted to last one to two days.  Additionally, the private physician indicated that the Veteran has very frequent prolonged prostrating attacks, and that they affect his ability to work.

Although the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran in the private DBQ examination report would approximate this definition.  In this regard, the Board notes that in Pierce v. Principi, the Court held that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating," and "[i]f 'economic inadaptability' were read to import unemployability, the appellant, if he met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50% rating."  18 Vet. App. 440, 446 (2004).  The evidence is thus approximately evenly balanced as to whether the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under Diagnostic Code 8100.  

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum schedular 50 percent rating for the Veteran's headaches under Diagnostic Code 8100 is warranted as of November 14, 2016.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Other Considerations

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Board finds that the rating criteria contemplate the Veteran's migraine headache disability.  The manifestations of the Veteran's migraine headaches for the time period beginning on November 14, 2016 include very frequent prolonged prostrating attacks twice a week, which are productive of severe economic inadaptability.  Such manifestations are specifically contemplated by the schedular criteria (50 percent).  The rating criteria are therefore adequate to evaluate the Veteran's migraine headache disability, and any interference with employment is already contemplated in the 50 percent rating assigned as of November 14, 2016.  For the time period prior to November 14, 2016, the Veteran did not allege and no interference with employment was found.  Moreover, the rating criteria adequately compensate the Veteran for his symptoms during this time period as well.  There are higher ratings available; the Veteran just does not meet the criteria for such higher ratings, as he does not have the symptoms required.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it. 

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran has not alleged, and the record has not otherwise shown, that his migraine headache disability prevents him from obtaining and maintaining substantially gainful employment.  Moreover, the evidence of record reflects that the Veteran is employed seasonally (as he has been for years) as a tax practitioner.  As such, further consideration of Rice is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left knee degenerative joint disease is reopened. 

Entitlement to service connection for bilateral ankle disability is denied.

Entitlement to service connection for sciatica/neuralgia of the lower extremities is granted.

Entitlement to a rating in excess of 10 percent for chronic headaches prior to November 14, 2016 is denied.

Entitlement to a 50 percent but no higher rating for chronic headaches is granted effective November 14, 2016.  



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claims of entitlement to an increased rating for degenerative disc disease of the lumbar spine, lateral instability of the right knee, degenerative joint disease of the right knee, and laceration and ganglion cyst excision scars of the left hand, the Board notes that the Veteran most recently underwent VA examinations in January 2011.  

In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that additional VA examinations are warranted in light of Correia.  The Board further notes that the Veteran testified that his lumbar degenerative disc disease symptoms, his right knee disability symptoms, and his laceration and ganglion cyst excision scars of the left hand have worsened since his last VA examination, as such, more contemporaneous findings are necessary.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

At the hearing the Veteran reported that he cannot bend over to tie his shoes because of back pain.  The January 2011 VA examination reflects that range of motion studies were not accomplished.  Additionally, at the hearing the Veteran reported that his laceration and ganglion cyst excision scars of the left hand are painful and/or numb, and he indicated that his right knee bothers him all the time, both of which represent an increase in symptomatology from what was reported at the January 2011 VA examination.  

Finally, although the claim of entitlement to service connection for a left knee disability was reopened, the service connection claim on the merits must be remanded to schedule a VA examination to determine the nature and etiology of the left knee osteoarthritis, including whether it is due to or aggravated by the service-connected right knee instability and degenerative joint disease.  

Updated treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims related to his low back, knees, and left hand scars.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine degenerative disc disease, right knee lateral instability, and right knee degenerative joint disease.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for the thoracolumbar spine and both knees.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

The examiner should describe whether there is lateral instability or recurrent subluxation of the right knee, and if so describe the severity.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA skin examination in order to determine the current severity of the Veteran's service-connected laceration and ganglion cyst excision scars of the left hand in accordance with the rating criteria.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with the applicable VA rating criteria for the respective disability.  

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any current left knee disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left knee arose during service or is otherwise related to service.  In addition, the examiner should address if any current disability of the left knee is (a) caused by, or (b) aggravated by (permanently worsened beyond normal progression) any of his service-connected disabilities (to specifically include degenerative disc disease of the lumbosacral spine, as well as right knee lateral instability and degenerative joint disease).

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


